SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

235
KAH 13-00283
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
RONALD ACKRIDGE, PETITIONER-APPELLANT,

                     V                              MEMORANDUM AND ORDER

MICHAEL SHEAHAN, SUPERINTENDENT, FIVE POINTS
CORRECTIONAL FACILITY AND NEW YORK STATE DIVISION
OF PAROLE, RESPONDENTS-RESPONDENTS.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), entered November 20, 2012 in a habeas corpus
proceeding. The judgment denied and dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: On appeal from a judgment denying his petition for a
writ of habeas corpus, petitioner contends that his right to due
process was violated because, following sentencing, he was not
transferred to the Willard Drug Treatment Facility in a timely manner.
While this appeal was pending, however, petitioner was released to
parole supervision, thus rendering this habeas proceeding moot (see
People ex rel. Baron v New York State Dept. of Corr., 94 AD3d 1410,
1410, lv denied 19 NY3d 807). Contrary to petitioner’s contention,
this case does not fall within the exception to the mootness doctrine
(see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
The appeal is therefore dismissed.




Entered:   March 28, 2014                       Frances E. Cafarell
                                                Clerk of the Court